Citation Nr: 0314103	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  00-204 03	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for scarring of the 
right tympanic membrane.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from February 1957 to February 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California (CA), that denied, in pertinent 
part, the veteran's claims of entitlement to service 
connection for scarring of the right tympanic membrane (which 
the RO characterized as scar tissue on the right tympanic 
membrane) and for hearing loss.  Following the issuance of a 
statement of the case in August 2000, the veteran perfected a 
timely appeal of this determination in September 2000.  A 
personal hearing was held at the RO in September 2000.  In a 
supplemental statement of the case issued in January 2001, a 
Decision Review Officer again denied, in pertinent part, the 
veteran's claims.  

It is noted that a Travel Board hearing was held before the 
undersigned Veterans Law Judge in August 2002.  


REMAND

In February 2003, the Board notified the veteran and his 
representative that, pursuant to the authority granted by 38 
C.F.R. § 19.9(a)(2) (2002), it was undertaking additional 
development with respect to the issues of entitlement to 
service connection for scarring of the right tympanic 
membrane and for hearing loss.  Specifically, the veteran was 
notified that he would be scheduled for VA examination.

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), however, the United 
States Court of Appeals for the Federal Circuit (hereinafter, 
the "Federal Circuit") invalidated 38 C.F.R. § 19.9(a)(2) 
(2002).  As such, although the Board has obtained copies of  
the reports of the veteran's February 2003 VA audiology and 
ear diseases examinations, in light of the Federal Circuit's 
decision, this case must be remanded.

In view of the above, this matter is REMANDED to the RO for 
the following actions:


1.  The RO should re-adjudicate the 
veteran's claims of entitlement to 
service connection for scarring of the 
right tympanic membrane and for hearing 
loss in light of all of the evidence 
received since the September 2001 
supplemental statement of the case.  In 
doing so, the RO must consider the 
transcript of the veteran's Travel Board 
hearing held in August 2002 and the 
reports of the veteran's VA audiology and 
ear diseases examinations accomplished in 
February 2003.  The RO must provide 
adequate reasons and bases for its 
determination, addressing all issues and 
concerns that were noted in this REMAND.

2.  If the determination remains adverse 
to the veteran, he and his service 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  The 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken on these claims, to include all 
pertinent evidence received since the 
September 2001 supplemental statement of 
the case, and the applicable law and 
regulations governing entitlement to 
service connection for hearing loss and 
for scarring of the right tympanic 
membrane.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been completed in compliance with 
this REMAND. If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	N.R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

